DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 at line 1, use of “sheet-type” renders the claim indefinite in that it is unclear if the article is a sheet or resembles a sheet.
Claim 4 at line 2, “the sheet of susceptor material” lacks antecedent basis in that the claim does not previously recite a sheet of susceptor material. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Blandino (US 2017/0055582 A1).
Claim(s) 1 and 12-13, Blandino, Figure 2, teaches a sheet aerosol generating article 1 comprising two aerosol generating sheets 10 each comprising aerosol generating material (paragraphs 47, 55 and 104). Items 10 are considered sheets because in Figure 2 items 10, although due to being a cross-section of Figure 1, are in sheet form (also meeting the limitation in claim 1 of “sheet-type”). Article 1 includes  inductively heatable susceptor 20 (paragraph 55). Susceptor 20 is positioned between sheets 10 and each of sheets 10 has an exposed surface.
Claim(s) 5, susceptor 20 includes a sheet of susceptor material separating sheets 10 (paragraphs 47, 55, and 104).
Claim(s) 9, article 1 further includes further layer or sheet 32 covering each of sheets 10 wherein sheet 32 comprises a material which differs from the aerosol generating material and a material of susceptor 20 in that sheet 32 is of paper (paragraph 65) and the other two materials are not paper.
Claim(s) 14-15, in Blandino sheets 10 are continuous along their length and width. Also see continuous sheets described in Figures 10b-10c with cutting of article 1 and each item is cut simultaneously (paragraphs 85-88). 
Claim(s) 16, Blandino teaches positioning susceptor 20 with sheets 10 (paragraphs 86). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blandino.
Claim(s) 2, 10, and 18, Blandino does not teach adherence between sheets 10 and susceptor 20 (which is between sheets 10 also). However, providing an adherence between aerosol generating articles and an inductively heatable susceptor there-between with the adhesive positioned on both is well-known and conventional in the art of Blandino to be sure pieces remain intact during use; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such Blandio.
Claim(s) 19, Blandino does not teach pressing of susceptor 20 and sheets 10 together. However is conventional and well-known in the art of making such articles as Blandino to include a compacting of the material to aid in connection of the pieces; and, for this reason it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided for such in Blandino.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blandino as applied to claim(s) 1, 5, 9, and 12-16 above and further in view of Mironov (US 2018/0184713 A1).
Claim(s) 8, Blandino does not teach that the material of susceptor 20 includes particulates. However, susceptors of particulate material are well-known and conventional in the art of Blandino as demonstrated by Mironov which teaches an aerosol generating article including a susceptor made of particulates (paragraph 16). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided for such Blandino as is conventional and well-known in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent. 11,241,032. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation in claims 1-21 are found within claims 1-19 of Patent 11,241,032.

Prior Art of Record
The following prior art made of record and not relied upon is considered pertinent to applicant’s invention: Hajaligol teaches an adhesive between aerosol generating material at 40 and sheet 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745